Citation Nr: 0931722	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-14 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claim for service connection for 
bilateral hearing loss.  In November 2008, the Board 
determined that new and material evidence sufficient to 
reopen the claim had been received, and remanded the 
underlying claim for additional development. 


FINDING OF FACT

The Veteran does not have a valid diagnosis of bilateral 
hearing loss for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of those 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran claims that he has bilateral hearing loss related 
to acoustic trauma sustained while in service.  Specifically, 
he contends that he was exposed to loud noises as a vehicle 
operator, and also when he participated in practice drills 
using heavy artillery.

Service medical records reflect that on April 1996 enlistment 
examination, the Veteran's hearing was normal.  However, on 
November 1999 separation examination, audiometric testing was 
considered inconsistent.  At first, audiometric testing 
revealed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
55
65/70
65
55
60
LEFT
45
60/65
65
70
65

The examiner noted, however, that although the Veteran 
complained of hearing loss, he was able to understand the 
examiner's conversation tone at approximately 20 decibels.  
On repeat audiometric testing, the Veteran's hearing was 
determined to be normal.  The examiner concluded that any 
hearing loss was subjective in nature and was probably noise 
induced.  No diagnosis of hearing loss was given.

In this case, the Board finds that hearing loss was not 
diagnosed during the Veteran's service.  Additionally, the 
Veteran's service records do not demonstrate that he 
participated in combat.  As there is no evidence that the 
Veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Even if the Veteran was, however, 
exposed to acoustic trauma in service, a nexus between his 
current disabilities and the in-service exposure to acoustic 
trauma must be shown.  

The first post-service record relating to hearing loss is 
dated in January 2001, when the Veteran reported to his VA 
physician that he had difficulty hearing people speak.  He 
also reported a constant buzzing in his ears.  Examination 
revealed speech recognition testing and pure tone threshold 
testing results that were inconsistent.  The physician 
determined that the pure tone threshold levels might have 
been better than the Veteran had indicated.  The diagnosis 
was mild sensorineural hearing loss bilaterally, however, 
follow-up testing was recommended.  Due to the inconsistency 
of the examination, the physician stated that the results 
were not adequate for rating purposes.  On February 2001 
follow-up, audiometric testing had slightly improved.  No 
diagnosis of hearing loss was given at that time.

On May 2001 VA audiological examination, the Veteran reported 
that he had difficulty hearing others.  He also reported 
occasional aural fullness, accompanied by sporadic otalgia, 
and ongoing tinnitus.  Audiometric testing revealed normal 
hearing.  The examiner noted that the initial responses to 
the pure tone thresholds had been extremely elevated.  
However, following repeated re-instruction, the responses 
then became more consistent.  The final results, that the 
Veteran's hearing was normal, were considered reliable. 

In September 2001, the Veteran was service-connected for 
tinnitus. 

On January 2009 VA audiological examination, the Veteran 
reported post-service occupational noise exposure consisting 
of driving a truck for twelve to fourteen hours per day until 
2003 and then operating a forklift and compactor in a 
warehouse.  He continued to experience buzzing in his ears 
from his tinnitus.  Notably, the examiner found that 
audiometric testing was inconsistent throughout the 
examination.  At first, audiometric testing revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
70
70
65
LEFT
60
70
75
80
75

However, three different pure tone threshold tests, the 
results of which were not included in the report of 
examination, reflected inconsistent results.  Additionally, 
the Veteran showed normal speech recognition testing 
bilaterally and was able to understand and answer all of the 
examiner's questions appropriately.  Ultimately, the examiner 
determined that accurate audiometric testing could not be 
accomplished at that time due to the inconsistencies present.  
Because the Veteran's acoustic reflect threshold testing and 
speech recognition testing were within normal limits, the 
results of such tests were considered to be too good for the 
degree of hearing loss indicated by the pure tone threshold 
testing.  The examiner felt that the acoustic reflect 
threshold testing and speech recognition tests were instead a 
better representation of the Veteran's hearing than was the 
pure tone threshold testing.  The examiner pointed out that 
there was a history of inconsistent audiometric testing since 
1999.  He concluded that, at worst, the Veteran suffered from 
no worse than normal to borderline hearing loss.

Significantly in this case, the Board finds the credibility 
of the Veteran's audiometric testing to be questionable.  
First, on November 1999 separation examination, repeat 
audiometric testing was necessary in order to accomplish 
consistent responses.  Testing at that time was at first very 
elevated, and then, according to the medical examiner, 
normalized.  In January 2001, audiometric testing was felt to 
be exaggerated and inconsistent with the speech recognition 
results.  Testing at that time was therefore determined to 
not be adequate for rating purposes.  On February 2001 
follow-up examination, testing revealed an improvement in 
hearing and did not result in any diagnosis of hearing loss.  
On May 2001 VA examination, the examiner also indicated that 
the first pure tone threshold results taken were extremely 
elevated.  Only on repeated re-instruction did the pure tone 
threshold responses become more consistent with the totality 
of the examination, which on the whole evidenced normal 
hearing.  The same problems occurred on January 2009 VA 
examination.  Ultimately, however, both the May 2001 and 
January 2009 VA examiners determined that, despite these 
inconsistencies and elevated pure tone threshold results, the 
Veteran's hearing was normal, and at the very worst, 
borderline.  Therefore, the evidence in this case does not 
show a current diagnosis of bilateral hearing loss which 
would meet the criteria for qualification as a disability for 
VA purposes.  See 38 C.F.R. § 3.385 (2008).  As there is no 
diagnosis of hearing loss, service connection for bilateral 
hearing loss must, necessarily, be denied. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the statements and sworn testimony 
of the Veteran asserting a relationship between his claimed 
hearing loss and active duty service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  While the Veteran has complained of 
difficulty hearing, he is not competent to relate his hearing 
difficulty to exposure to acoustic trauma in service, and a 
medical professional has not made this connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the competent evidence of record does not demonstrate 
that the Veteran has a diagnosis of bilateral hearing loss.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003; a rating 
decision in September 2003, and a statement of the case in 
April 2005 that discussed specific evidence, the particular 
legal requirements applicable to the claim.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2009 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  




Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.



ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
S. C. KREMBS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


